FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 2-15 and 17-20 are pending.  Claims 18-20 are withdrawn as being directed to a nonelected invention, and claims 2-15 and 17 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 2-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For clarification, the added limitation of the cap being configured to be positioned on the second end of the breathing conduit to allow gases to build up in the breathing conduit are newly added that necessitated the new grounds rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (U.S. Publication No. 2004/0261797) in view of Sanders (U.S. Publication No. 2009/0014012).
White discloses a breathing assistance apparatus adapted to deliver humidified gases to a patient (Figure 1), the breathing assistance apparatus comprising:
A housing (15);
A pressurized gases supply at fan/pump (2) within the housing, the pressurized gases supply comprising a blower (2) as set forth in paragraph 42; 
A gases supply outlet port (16) in fluid communication with the blower (2); 
A patient outlet (4) configured to direct gases from the blower (2) into a breathing conduit (3); 
The breathing conduit (3) configured to be removably connected to the patient outlet (4), and comprising a heater wire (concerning claim 12), and a second end opposite the first end as set forth in paragraph 43;
A heater plate (7); 
A humidification chamber (5) configured to be removably positioned on the heater plate (7), the humidification chamber in fluid connection with the gases supply outlet (16); and 
A controller (9) communicating with a memory, the controller configured to control the heater plate (7) to heat the gases to a predetermined temperature (paragraph 40); 
The breathing assistance apparatus configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower (2) to drive dry gases heated to the predetermined temperature through the breathing conduit (3) to disinfect the breathing conduit (paragraphs 41-43).
More specifically, because the controller controls the heater plate (7) and the blower (2) to heat gases to a predetermined temperature and provide said gases to the breathing conduit (3), said apparatus functions and is fully capable of operating in a generically claimed cleaning and disinfecting mode (i.e. the parameters of the cleaning and disinfecting mode are not claimed in any manner, and thus interpreted accordingly).  As such, White meets the limitations of the claim as set forth in paragraphs 40-43.
	White does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit.  Sanders discloses a breathing assistance apparatus that includes a ventilator, which will have a housing with an outlet port, and a breathing conduit comprising a first end connected to the outlet port of the housing, and a second end opposite the first end (paragraphs 126-130).  The reference continues to disclose a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of White in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  Furthermore, concerning the limitation of the cap being configured to be positioned on the second end of the conduit during the cleaning mode to allow gases to build up in the breathing conduit, such is intended use of a claimed apparatus an operator could perform this function when modifying the apparatus of White to include a cap on the second end of the breathing conduit.  Therefore, claim 2 is unpatentable over White in view of Sanders.

Concerning claims 3-5, White also discloses that the controller (9) is configured to and fully capable of controlling the heater plate (7) to heat gases passing through the humidification chamber (5) such that gases exiting the humidification chamber are at the predetermined temperature between 40°C and 75°C (paragraph 41).  The Applicant is reminded that The Manual of Patent Examining Procedures specifically states, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  Therefore, the claims will be examined accordingly.

Concerning claim 6, White continues to disclose a patient return (line connecting outlet port 16 and blower 2) configured to return gases from the humidification chamber (5) to the blower (2), and a temperature sensor configured to measure a temperature of gases flowing between the patient outlet (4) and the patient return (line connecting outlet port 16 and blower 2), the controller configured to control the heater plate (7) based on feedback from the temperature sensor (paragraph 41).  

Concerning claim 7, White is relied upon as set forth above.  White does not appear to disclose that the humidification chamber is configured to be removably connected to the gases supply outlet port.  Nonetheless, The Manual of Patent Examining Procedures discloses that, “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  As such, configuring the humidification chamber to be removable from the gases supply outlet port is not considered a patentable distinction over White.


Regarding claim 8, the breathing conduit of White (3) can also be interpreted as a patient return, in which said patient return (3) is sized and configured to be removably connected to an outlet of the humidifier chamber (5) as shown in Figure 1.  Thus, this limitation is met by White.

Concerning claim 9, White also discloses that when in the cleaning mode, the humidification chamber is fully capable of being empty and is positioned on the heater plate with no contents within (paragraphs 41 and 43).  Note above of a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  

With respect to claim 10, White further discloses that the cleaning mode is configured to be activated by a button (paragraph 41).

With respect to claim 13, White discloses a breathing assistance apparatus adapted to deliver humidified gases to a patient, the breathing assistance apparatus comprising:
A housing (15);
A pressurized gases supply at fan/pump (2) within the housing, the pressurized gases supply comprising a blower (2);
A gases supply outlet port (16) in fluid communication with the blower (2); 
A breathing conduit (3) comprising a first end configured to be removably connected to a patient outlet (4) and a second end opposite the first end, the breathing conduit (3) comprising a heating wire (11);
The patient outlet (4) configured to direct gases from the blower (2) into the breathing conduit (3); and 
A controller (9) communicating with a memory (paragraph 40); 
The breathing assistance apparatus being operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower (2) to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit via the heating plate and heating wire (paragraphs 41-43).
White does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit.  Sanders discloses a breathing assistance apparatus that includes a ventilator, which will have a housing with an outlet port, and a breathing conduit comprising a first end connected to the outlet port of the housing, and a second end opposite the first end (paragraphs 126-130).  The reference continues to disclose a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of White in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  Furthermore, concerning the limitation of the cap being configured to be positioned on the second end of the conduit during the cleaning mode to allow gases to build up in the breathing conduit, such is intended use of a claimed apparatus an operator could perform this function when modifying the apparatus of White to include a cap on the second end of the breathing conduit.  Therefore, claim 13 is unpatentable over White in view of Sanders as well.

With respect to claim 14, White also discloses that the controller is configured to control the heater wire in the breathing conduit to heat gases passing through the breathing conduit to 40°C or more in order to prevent condensation (paragraph 43).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (U.S. Publication No. 2004/0261797) in view of Sanders (U.S. Publication No. 2009/0014012) as applied to claim 13 above, and further in view of Miller (U.S. Patent No. 4,110,419).
White is relied upon as set forth above.  White does not appear to disclose a temperature senor positioned at the second end of the breathing conduit, the controller configured to heat the heater wire based on temperature feedback from the temperature sensor.  Miller discloses a breathing assistance apparatus that includes a housing with a pressurized gases supply (at numeral 32), a heater plate (10), a humidification chamber (20), a patient outlet (inlet of conduit 37), a controller (14) and a breathing conduit (37).  Miller continues to disclose a temperature senor (74) positioned at the second end of the breathing conduit (37), the controller configured to heat the gases based on temperature feedback from the temperature sensor in order to control and maintain the specified predetermined temperature of the gas (column 10, lines 5-25).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a temperature senor positioned at the second end of the breathing conduit in White, wherein the controller is configured to heat the heater wire based on temperature feedback from the temperature sensor in order to control and maintain the specified predetermined temperature of the gas as exemplified by Miller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,653,855 (herein referred to as ‘855). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-17 are met by claims 1-26 of ‘855.
More specifically, each are directed to a breathing assistance apparatus adapted to deliver humidified gases to a patient.  The breathing assistance apparatus includes a housing and a pressurized gases supply including a blower within the housing.  A gases supply outlet port is in fluid communication with the blower, and a patient outlet is configured to direct gases from the blower into a breathing conduit.  The breathing conduit comprises a first end configured to be removably connected to a patient outlet and a second end opposite the first end with a cap configured to be positioned on said second end; the breathing conduit comprising a heating wire.
The apparatus further includes a heater plate, a humidification chamber configured to be removably positioned on the heater plate, the humidification chamber in fluid connection with the gases supply outlet; and a controller communicating with a memory, the controller configured to control the heater plate to heat the gases to a predetermined temperature, or to control the heater wire to heat the gases to a predetermined temperature.
The breathing assistance apparatus is also configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower to drive dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit; or control the blower to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit.
As such, the obviousness type double patenting rejection exists.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,741,220 (herein referred to as ‘220) in view of Sanders (U.S. Publication No. 2009/0014012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-17 are met by claims 1-24 of ‘220.
More specifically, each are directed to a breathing assistance apparatus adapted to deliver humidified gases to a patient.  The breathing assistance apparatus includes a housing and a pressurized gases supply including a blower within the housing.  A gases supply outlet port is in fluid communication with the blower, and a patient outlet is configured to direct gases from the blower into a breathing conduit.  The breathing conduit comprises a first end configured to be removably connected to a patient outlet and a second end opposite the first end, the breathing conduit comprising a heating wire.
The apparatus further includes a heater plate, a humidification chamber configured to be removably positioned on the heater plate, the humidification chamber in fluid connection with the gases supply outlet; and a controller communicating with a memory, the controller configured to control the heater plate to heat the gases to a predetermined temperature, or to control the heater wire to heat the gases to a predetermined temperature.
The breathing assistance apparatus is also configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower to drive dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit; or control the blower to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit.
Although ‘220 does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit, as noted above, Sanders discloses a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of ‘220 in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  
As such, the obviousness type double patenting rejection exists.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,526,807 (herein referred to as ‘807) in view of Sanders (U.S. Publication No. 2009/0014012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-17 are met by claims 1-16 of ‘807.
More specifically, each are directed to a breathing assistance apparatus adapted to deliver humidified gases to a patient.  The breathing assistance apparatus includes a housing and a pressurized gases supply including a blower within the housing.  A gases supply outlet port is in fluid communication with the blower, and a patient outlet is configured to direct gases from the blower into a breathing conduit.  The breathing conduit comprises a first end configured to be removably connected to a patient outlet and a second end opposite the first end, the breathing conduit comprising a heating wire.
The apparatus further includes a heater plate, a humidification chamber configured to be removably positioned on the heater plate, the humidification chamber in fluid connection with the gases supply outlet; and a controller communicating with a memory, the controller configured to control the heater plate to heat the gases to a predetermined temperature, or to control the heater wire to heat the gases to a predetermined temperature.
The breathing assistance apparatus is also configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower to drive dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit; or control the blower to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit.
Although ‘807 does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit, as noted above, Sanders discloses a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of ‘807 in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  
As such, the obviousness type double patenting rejection exists.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,512,702 (herein referred to as ‘702) in view of Sanders (U.S. Publication No. 2009/0014012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-17 are met by claims 1-25 of ‘702.
More specifically, each are directed to a breathing assistance apparatus adapted to deliver humidified gases to a patient.  The breathing assistance apparatus includes a housing and a pressurized gases supply including a blower within the housing.  A gases supply outlet port is in fluid communication with the blower, and a patient outlet is configured to direct gases from the blower into a breathing conduit.  The breathing conduit comprises a first end configured to be removably connected to a patient outlet and a second end opposite the first end, the breathing conduit comprising a heating wire.
The apparatus further includes a heater plate, a humidification chamber configured to be removably positioned on the heater plate, the humidification chamber in fluid connection with the gases supply outlet; and a controller communicating with a memory, the controller configured to control the heater plate to heat the gases to a predetermined temperature, or to control the heater wire to heat the gases to a predetermined temperature.
The breathing assistance apparatus is also configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower to drive dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit; or control the blower to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit.
Although ‘702 does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit, as noted above, Sanders discloses a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of ‘702 in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  
As such, the obviousness type double patenting rejection exists.

Claims 2-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,285,290 (herein referred to as ‘290) in view of Sanders (U.S. Publication No. 2009/0014012). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-17 are met by claims 86-105 of ‘290.
More specifically, each are directed to a breathing assistance apparatus adapted to deliver humidified gases to a patient.  The breathing assistance apparatus includes a housing and a pressurized gases supply including a blower within the housing.  A gases supply outlet port is in fluid communication with the blower, and a patient outlet is configured to direct gases from the blower into a breathing conduit.  The breathing conduit comprises a first end configured to be removably connected to a patient outlet and a second end opposite the first end, the breathing conduit comprising a heating wire.
The apparatus further includes a heater plate, a humidification chamber configured to be removably positioned on the heater plate, the humidification chamber in fluid connection with the gases supply outlet; and a controller communicating with a memory, the controller configured to control the heater plate to heat the gases to a predetermined temperature, or to control the heater wire to heat the gases to a predetermined temperature.
The breathing assistance apparatus is also configured to be operable by the controller in a cleaning mode, wherein in the cleaning mode, the controller is configured to control the blower to drive dry gases heated to the predetermined temperature through the breathing conduit to disinfect the breathing conduit; or control the blower to drive dry gases through the breathing conduit to heat the dry gases to the predetermined temperature and disinfect the breathing conduit.
Although the reference application does not appear to disclose a cap configured to be positioned on the second end of the breathing conduit, as noted above, Sanders discloses a cap configured to be positioned on the second end of the breathing conduit, in which the cap will be provided in order to prevent contamination of the breathing conduit during periods of non-use (paragraph 194).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cap configured to be positioned on the second end of the breathing conduit of ‘290 in order to prevent contamination of the breathing conduit during periods of non-use as exemplified by Sanders.  
As such, the obviousness type double patenting rejection exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Should the Applicant overcome the obviousness type double patenting rejections to claims 11 and 17 noted above, then said claims would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799